—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 13, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
After claimant, a truck driver, loaded and delivered the wrong grade of gasoline to a customer, his employment was suspended pending a meeting to determine whether discharge was warranted. Claimant failed to attend the meeting or give a reason for his absence, whereupon his employment was terminated. The Unemployment Insurance Appeal Board ruled that claimant’s actions rose to the level of disqualifying misconduct. We affirm. Although claimant stated that he did not report for the meeting because he was convinced he would be fired based upon his prior disciplinary record, his supervisor testified to the contrary. This dispute merely raised questions of credibility for the Board to resolve (see, Matter of Caravan [Hartnett], 179 AD2d 972). The Board’s finding of misconduct for claimant’s deliberate failure to attend the scheduled meeting is supported by substantial evidence and most be upheld (see, Matter of Palko [M T V—Hudacs], 189 AD2d 1053, 1054).
Mikoll, J. P., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.